EX-10.1 3 exhibit10-1.htm EXHIBIT

Exhibit 10.1

$550,000,000

CCO Holdings, LLC
CCO Holdings Capital Corp.



SENIOR FLOATING RATE NOTES DUE 2010






PURCHASE AGREEMENT

Dated December 1, 2004






--------------------------------------------------------------------------------




December 1, 2004

Credit Suisse First Boston LLC
Citigroup Global markets Inc.
As Representatives of the Several Purchasers
c/o Credit Suisse First Boston LLC
Eleven Madison Avenue
New York, NY 10010-3629

Ladies and Gentlemen:

CCO Holdings, LLC, a limited liability company organized under the laws of
Delaware (the "Company"), and CCO Holdings Capital Corp., a Delaware corporation
("CCO Holdings Capital" and, together with the Company, the "Issuers") propose
to issue and sell to the several parties named in Schedule I hereto (the
"Purchasers"), for whom you (the "Representatives") are acting as
representatives, $550,000,000 principal amount of its Senior Floating Rate Notes
Due 2010 (the "Securities"). The Securities are to be issued under an indenture
(the "Indenture"), to be dated as of the Time of Delivery (as defined below),
between the Issuers and Wells Fargo Bank, N.A., as trustee (the "Trustee"). The
Securities will have the benefit of a registration rights agreement (the
"Registration Rights Agreement"), to be dated as of the Time of Delivery,
between the Issuers and the Purchasers, pursuant to which the Issuers will agree
to offer in exchange for the Securities, new securities, registered under the
Securities Act of 1933, as amended (the "Act"), but otherwise on terms
substantially identical to the Securities (such registered Securities, the
"Exchange Securities") under the Act subject to the terms and conditions therein
specified. To the extent there are no additional parties listed on Schedule I
other than you, the term Representatives as used herein shall mean you as the
Purchasers, and the terms Representatives and Purchasers shall mean either the
singular or plural as the context requires.

It is understood and agreed that all the representatives are joint book-running
managers for the offering of the Notes (in such capacity, the "Joint Managers").
Any determinations or other actions to be made under this Agreement by the Joint
Managers shall only require the consent of Credit Suisse First Boston LLC
("CSFB"). We collectively refer to this Agreement, the Indenture and the
Registration Rights Agreement as the "Transaction Documents."

The sale of the Securities to the Purchasers will be made without registration
of the Securities under the Act in reliance upon exemptions from the
registration requirements of the Act.

In connection with the sale of the Securities, the Issuers have prepared an
offering circular, dated December 1, 2004 (the "Offering Circular"), it being
understood that references to the Offering Circular refer to the version of such
document to be prepared and delivered in connection with this agreement,
including Sections 5(a) and (c) hereof. The Offering Circular sets forth certain
information concerning the Issuers, the Company's subsidiaries and the
Securities. The Issuers hereby confirm that they have authorized the use of the
Offering Circular, and any amendment or supplement thereto, in connection with
the offer and sale of the Securities by the Purchasers.

 1.  Representations and Warranties of the Issuers. The Issuers represent and
     warrant to, and agree with, each of the Purchasers that:
      a. (i) The Offering Circular and any amendments or supplements thereto
         will not, as of their respective dates, contain an untrue statement of
         a material fact or omit to state a material fact necessary in order to
         make the statements therein, in the light of the circumstances under
         which they were made, not misleading; provided, however, that this
         representation and warranty shall not apply to any statements or
         omissions made in reliance upon and in conformity with information
         relating to the Purchasers furnished in writing to the Issuers by or on
         behalf of a Purchaser through the Representative expressly for use
         therein;
     
         (ii) The disclosure in the Offering Circular with respect to the
         dispute with Paul G. Allen concerning the ownership of an interest in
         CC VIII, LLC will not contain an untrue statement of a material fact or
         omit to state a material fact necessary in order to make the statements
         therein, in the light of the circumstances under which they were made,
         not misleading;
     
      b. None of the Issuers or any of the Company's subsidiaries has sustained
         since the date of the latest audited financial statements included in
         the Offering Circular any material loss or interference with its
         business from fire, explosion, flood or other calamity, whether or not
         covered by insurance, or from any court or governmental action, order
         or decree, otherwise than as set forth or contemplated in the Offering
         Circular; and, since the respective dates as of which information is
         given in the Offering Circular, there has not been any change in the
         capital stock or limited liability company interests or long-term debt
         of the Issuers or any of the Company's subsidiaries or any material
         adverse change, or any development involving a prospective material
         adverse change, in or affecting the general affairs, management,
         financial position, members' or stockholders' equity or results of
         operations of Charter Communications, Inc. ("CCI"), Charter
         Communications Holding Company, LLC ("CCH LLC"), Charter Communications
         Holdings, LLC ("Holdings") CCH I, LLC and CCH II, LLC (collectively
         with CCI, CCH LLC, Holdings and CCH I, LLC, the "Parent Companies"),
         the Issuers or the Company's subsidiaries, taken as a whole, otherwise
         than as set forth or contemplated in the Offering Circular;
      c. Each of the Issuers and the Company's subsidiaries has good and
         marketable title to all real property and good and valid title to all
         personal property owned by it reflected as owned in the financial
         statements included or incorporated by reference in the Offering
         Circular, in each case free and clear of all liens, encumbrances and
         defects except such as are described in the Offering Circular or except
         such as do not materially affect the value of such property and do not
         interfere with the use made and proposed to be made of such property by
         the Issuers or any of the Company's subsidiaries; and any real property
         and buildings held under lease by the Issuers or the Company's
         subsidiaries are held by them under valid, subsisting and enforceable
         leases with such exceptions as are not material and do not interfere
         with the use made and proposed to be made of such property and
         buildings by the Issuers or the Company's subsidiaries as the case may
         be;
      d. The Company has been duly formed and is validly existing as a limited
         liability company in good standing under the laws of the State of
         Delaware and CCO Holdings Capital has been duly incorporated and is
         validly existing as a corporation in good standing under the laws of
         the State of Delaware; each of the Issuers has power and authority to
         own its properties and conduct its business as described in the
         Offering Circular and to execute, deliver and perform its obligations
         under this Agreement, and has been duly qualified as a foreign limited
         liability company or foreign corporation, as the case may be, for the
         transaction of business and is in good standing under the laws of each
         other jurisdiction in which it owns or leases properties or conducts
         any business so as to require such qualification; and is not subject to
         liability or disability by reason of the failure to be so qualified in
         any such jurisdiction, except such as would not, individually or in the
         aggregate, have a material adverse effect on the current or future
         financial position, members' or stockholders' equity or results of
         operations of the Issuers, the Company's subsidiaries, and the Parent
         Companies taken as a whole (a "Material Adverse Effect"); each of the
         Company's subsidiaries and the Parent Companies has been duly
         incorporated or formed, as the case may be, and is validly existing as
         a corporation, partnership or limited liability company, as the case
         may be, in good standing under the laws of its jurisdiction of
         incorporation or formation, in each case except such as would,
         individually or in the aggregate, not result in a Material Adverse
         Effect. CCO Holdings Capital has no subsidiaries;
      e. All the outstanding ownership interests of the Issuers have been duly
         and validly authorized and issued and are fully paid and
         non-assessable; and all the outstanding capital stock, limited
         liability company interests or partnership interests, as the case may
         be, of the Company and each "significant subsidiary" (as such term is
         defined in Rule 1-02 of Regulation S-X) of the Company (each a
         "Significant Subsidiary") have been duly and validly authorized and
         issued, are fully paid and nonassessable and (except as otherwise set
         forth in the Offering Circular) are owned directly or indirectly by the
         Company, free and clear of all liens, encumbrances, equities or claims;
      f. This Agreement has been duly authorized and executed by each of the
         Issuers;
      g. The Securities have been duly authorized and, when executed by the
         Issuers and authenticated by the Trustee in accordance with the
         provisions of the Indenture and when delivered to, and paid for, by the
         Purchasers in accordance with the terms of this Agreement, will have
         been duly executed, authenticated, issued and delivered and will
         constitute valid and legally binding obligations of the Issuers,
         entitled to the benefits provided by the Indenture and enforceable
         against the Issuers in accordance with their terms, subject, as to
         enforcement, to bankruptcy, insolvency, reorganization and other laws
         of general applicability relating to or affecting creditors' rights and
         to general equity principles;
      h. The Indenture has been duly authorized, and when executed and delivered
         by the Issuers (assuming the due execution and delivery thereof by the
         Trustee), will constitute a valid and legally binding instrument,
         enforceable against the Issuers in accordance with its terms, subject,
         as to enforcement, to bankruptcy, insolvency, reorganization and other
         laws of general applicability relating to or affecting creditors'
         rights and to general equity principles; and at the Time of Delivery
         the Indenture will meet the requirements for qualification under the
         United States Trust Indenture Act of 1939, as amended (the "Trust
         Indenture Act"); and the Indenture will conform in all material
         respects to the descriptions thereof in the Offering Circular;
      i. The Registration Rights Agreement to be entered into between the
         Issuers and the Purchasers, substantially in the form of Exhibit A
         hereto, has been duly authorized by the Issuers and, when executed and
         delivered by the Issuers (assuming the due authorization, execution and
         delivery thereof by the other parties thereto), will constitute the
         legal, valid and binding obligation of the Issuers, enforceable against
         the Issuers in accordance with its terms except that (i) the
         enforcement thereof may be subject, to (A) bankruptcy, insolvency,
         reorganization, and other laws of general applicability relating to,
         creditors' rights and (B) general principles of equity, and (ii) any
         rights to indemnity or contribution thereunder may be limited by
         federal and state securities laws and public policy considerations; and
         the Registration Rights Agreement will conform in all material respects
         to the description thereof in the Offering Circular;
      j. The Exchange Notes (as defined in the Registration Rights Agreement)
         have been duly authorized by the Issuers; and, when executed,
         authenticated, issued and delivered in accordance with the Indenture
         and Registration Rights Agreement (assuming the due authorization,
         execution and delivery of the Indenture by the Trustee), will
         constitute valid and legally binding instruments entitled to the
         benefits provided by the Indenture and enforceable against the Issuers
         in accordance with their respective terms, subject, as to enforcement,
         to bankruptcy, insolvency, reorganization and other laws of general
         applicability relating to or affecting creditors' rights and to general
         equity principles; and the Exchange Notes will conform in all material
         respects to the description thereof in the Offering Circular;
      k. None of the transactions contemplated by this Agreement (including,
         without limitation, the use of the proceeds from the sale of the
         Securities) will violate or result in a violation of Section 7 of the
         Securities Exchange Act of 1934, as amended (the "Exchange Act"), or
         any regulation promulgated thereunder, including, without limitation,
         Regulations T, U, and X of the Board of Governors of the Federal
         Reserve System;
      l. Prior to the date hereof, none of the Issuers or any of their
         affiliates have taken any action which is designed to or which has
         constituted or which might have been expected to cause or result in
         stabilization or manipulation of the price of any security of the
         Issuers in connection with the offering of the Securities.
      m. The issue and sale of the Securities, the issuance of Exchange
         Securities and the compliance by the Issuers with all provisions of the
         Securities and the Transaction Documents and the consummation of the
         transactions herein and therein contemplated will not conflict with or
         result in a breach or violation of any of the terms or provisions of,
         or constitute a default under, any indenture, mortgage, deed of trust,
         loan agreement, lease, license, franchise agreement, permit or other
         agreement or instrument to which the Issuers, any of the Company's
         subsidiaries or any of the Parent Companies is a party or by which the
         Issuers, any of the Company's subsidiaries or any of the Parent
         Companies is bound or to which any of the property or assets of the
         Issuers, any of the Company's subsidiaries or any of the Parent
         Companies is subject, nor will such action result in any violation of
         any statute or any order, rule or regulation of any court or
         governmental agency or body having jurisdiction over the Issuers, any
         of the Company's subsidiaries or any of the Parent Companies or any of
         their respective properties, including, without limitation, the Act,
         the Communications Act of 1934, as amended, the Cable Communications
         Policy Act of 1984, as amended, the Cable Television Consumer
         Protection and Competition Act of 1992, as amended, and the
         Telecommunications Act of 1996, as amended (collectively, the "Cable
         Acts"), any order, rule or regulation of the Federal Communications
         Commission (the "FCC"), or the Order Instituting Cease and Desist
         Proceedings, Making Findings, and Imposing a Cease and Desist Order
         Pursuant to Section 21C of the Securities and Exchange Act of 1934,
         dated July 27, 2004, issued In the Matter of Charter Communications,
         Inc. (the "Cease and Desist Order"), except where such conflicts,
         breaches, violations or defaults would not, individually or in the
         aggregate, have a Material Adverse Effect and would not have the effect
         of preventing the Issuers from performing any of their respective
         obligations under the Securities or the Transaction Documents; nor will
         such action result in any violation of the certificate of formation or
         limited liability company agreement of the Company or the certificate
         of incorporation or bylaws of the CCO Holdings Capital; and no consent,
         approval, authorization, order, registration or qualification of or
         with any such court or governmental agency or body is required,
         including, without limitation, under the Cable Acts, any order, rule or
         regulation of the FCC or the Cease and Desist Order, for the issue and
         sale of the Securities or the consummation by the Issuers of the
         transactions contemplated by the Transaction Documents, except such
         consents, approvals, authorizations, registrations or qualifications as
         have been made or except as may be required under state or foreign
         securities or Blue Sky laws in connection with the purchase and
         distribution of the Securities by the Purchasers and except such as
         will be made in the case of the Registration Rights Agreement or such
         as may be required by the National Association of Securities Dealers,
         Inc. (the "NASD");
      n. None of the Issuers, the Company's subsidiaries or the Parent Companies
         is (i) in violation of its certificate of incorporation, bylaws,
         certificate of formation, limited liability company agreement,
         partnership agreement or other organizational document, as the case may
         be, (ii) in default in the performance or observance of any obligation,
         agreement, covenant or condition contained in any indenture, mortgage,
         deed of trust, loan agreement, lease, license, permit or other
         agreement or instrument to which it is a party or by which it or any of
         its properties may be bound or (iii) in violation of the terms of any
         franchise agreement, or any law, statute, rule or regulation or any
         judgment, decree or order, in any such case, of any court or
         governmental or regulatory agency or other body having jurisdiction
         over the Issuers, any of the Company's subsidiaries, or any of the
         Parent Companies or any of their properties or assets, including,
         without limitation, the Cable Acts, any order, rule or regulation of
         the FCC or the Cease and Desist Order except, in the case of clauses
         (ii) and (iii), such as would not, individually or in the aggregate,
         have a Material Adverse Effect;
      o. The statements set forth in the (i) Offering Circular under the caption
         "Description of the Notes," insofar as it purports to constitute a
         summary of the terms of the Securities and under the captions "Risk
         Factors," "Description of Certain Indebtedness," and "United States
         Federal Income Tax Considerations" will be accurate in all material
         respects; (ii) in the Annual Report included elsewhere in the Offering
         Circular for the Year Ended December 31, 2003, under the captions "Item
         1. Business," "Item 7. Management's Discussion and Analysis of
         Financial Condition and Results of Operation - Liquidity and Capital
         Resources," "Item 10. Directors and Executive Officers of the
         Registrant," "Item 11. Executive Compensation," "Item 12. Security
         Ownership of Certain Beneficial Owners and Management", and "Item 13.
         Certain Relationships and Related Transactions" are accurate in all
         material respects; and (iii) in each of the Quarterly Report on Form
         10-Q for the Quarter ended June 30, 2004 and the Quarterly Report on
         Form 10-Q for the Quarter Ended September 30, 2004, in each case under
         the caption "Item 2. Liquidity and Capital Resources," insofar as they
         purport to describe the provisions of the laws, documents and
         arrangements referred to therein and to the extent not superceded by
         subsequent disclosure (including documents incorporated by reference
         into the Offering Circular), are accurate in all material respects;
      p. Other than as set forth in the Offering Circular, there are no legal or
         governmental proceedings (including, without limitation, by the FCC or
         any franchising authority) pending to which the Issuers, any of the
         Company's subsidiaries or the any of the Parent Companies is a party or
         of which any property of the Issuers, any of the Company's subsidiaries
         or the Parent Companies is the subject which, if determined adversely
         with respect to the Issuers, any of the Company's subsidiaries or any
         of the Parent Companies, would, individually or in the aggregate, have
         a Material Adverse Effect; and, to the best knowledge of the Issuers
         and except as disclosed in the Offering Circular no such proceedings
         are threatened or contemplated by governmental authorities or
         threatened by others;
      q. Each of the Issuers, the Company's subsidiaries and the Parent
         Companies carry insurance (including, without limitation,
         self-insurance) in such amounts and covering such risks as in the
         reasonable determination of the Issuers is adequate for the conduct of
         their business and the value of their properties;
      r. Except as set forth in the Offering Circular, there is no strike, labor
         dispute, slowdown or work stoppage of the employees of the Issuers or
         any of the Company's subsidiaries which is pending or, to the best
         knowledge of the Issuers, threatened which would, individually or in
         the aggregate, have a Material Adverse Effect;
      s. When the Notes are issued and delivered pursuant to this Agreement, the
         Notes will not be of the same class (within the meaning of Rule 144A
         under the Act) as securities which are listed on a national securities
         exchange registered under Section 6 of the Exchange Act or quoted in a
         U.S. automated inter dealer quotation system;
      t. No registration under the Act of the Securities is required for the
         sale of the Securities to the Purchasers as contemplated hereby,
         assuming the accuracy of the representations of the Purchasers set
         forth in Section 3 hereof;
      u. The Issuers are not and after giving effect to the offering and sale of
         the Securities will not be, an "investment company" or any entity
         "controlled" by an "investment company" as such terms are defined in
         the U.S. Investment Company Act of 1940, as amended (the "Investment
         Company Act");
      v. Neither of the Issuers nor any of their affiliates, nor any person
         authorized to act on their behalf (other than the Purchasers, as to
         whom the Issuers make no representation) has, directly or indirectly,
         made offers or sales of any security, or solicited offers to buy any
         security, under circumstances that would require the registration of
         the Securities under the Act;
      w. None of the Issuers, any of the Company's subsidiaries, any of the
         Parent Companies, or any person authorized to act on their behalf
         (other than the Purchasers, as to whom the Issuers make no
         representation) has offered or sold, the Securities by means of any
         general solicitation or general advertising within the meaning of Rule
         502(c) under the Act or, with respect to Securities sold outside the
         United States to non-U.S. persons (as defined in Rule 902 under the
         Act), by means of any directed selling efforts within the meaning of
         Rule 902 under the Act with respect to the Securities and the Issuers,
         any affiliate of the Issuers and any person authorized to act on their
         behalf (other than the Purchasers, as to whom the Issuers make no
         representation) have complied with and will implement the offering
         restriction within the meaning of such Rule 902;
      x. Within the preceding six months, none of the Issuers or any other
         person authorized to act on their behalf (other than the Purchasers, as
         to whom the Issuers make no representation) has offered or sold to any
         person any Securities, or any securities of the same or a similar class
         as the Securities, other than Securities offered or sold to the
         Purchasers hereunder. The Issuers will take reasonable precautions
         designed to ensure that any offer or sale, direct or indirect, in the
         United States or to any U.S. person (as defined in Rule 902 under the
         Act) of any Securities or any substantially similar security issued by
         the Issuers, within six months subsequent to the date on which the
         distribution of the Securities has been completed (as notified to the
         Issuers by CSFB) is made under restrictions and other circumstances
         reasonably designed not to affect the status of the offer and sale of
         the Securities in the United States and to U.S. persons contemplated by
         this Agreement as transactions exempt from the registration provisions
         of the Act;
      y. The consolidated financial statements (including the notes thereto)
         included or incorporated by reference in the Offering Circular present
         fairly in all material respects the respective consolidated financial
         positions, results of operations and cash flows of the entities to
         which they relate at the dates and for the periods to which they relate
         and have been prepared in accordance with U.S. generally accepted
         accounting principles ("GAAP") applied on a consistent basis (except as
         otherwise noted therein). The selected historical financial data
         included or incorporated by reference in the Offering Circular present
         fairly in all material respects the information shown therein and,
         except with respect to the selected historical financial data for the
         calendar year ended December 31, 1999 (which has not been restated),
         have been prepared and compiled on a basis consistent with the audited
         financial statements included therein;
      z. The pro forma financial information included in the Offering Circular
         (i) will comply as to form in all material respects with the applicable
         requirements of Regulation S-X for Form S-1 promulgated under the
         Exchange Act, and (ii) has been properly computed on the bases
         described therein; the assumptions used in the preparation of the pro
         forma financial information included in the Offering Circular are
         reasonable and the adjustments used therein are appropriate to give
         effect to the transactions or circumstances referred to therein;

     aa. KPMG LLP, who has certified the financial statements included or
     incorporated by reference in the Offering Circular, is a firm of
     independent public accountants as required by the Act and the rules and
     regulations of the Securities and Exchange Commission (the "
     Commission
     ") thereunder, based upon representations by such firm to us;
     
     
     bb. Each of the Issuers, the Company's subsidiaries and the Parent
     Companies own or possess, or can acquire on reasonable terms, adequate
     licenses, trademarks, service marks, trade names and copyrights
     (collectively, "
     Intellectual Property
     ") necessary to conduct the business now or proposed to be operated by each
     of them as described in the Offering Circular, except where the failure to
     own, possess or have the ability to acquire any Intellectual Property would
     not, individually or in the aggregate, have a Material Adverse Effect; and
     none of the Issuers, the Company's subsidiaries or the Parent Companies has
     received any notice of infringement of or conflict with (and none actually
     knows of any such infringement of or conflict with) asserted rights of
     others with respect to any Intellectual Property which, if any such
     assertion of infringement or conflict were sustained would, individually or
     in the aggregate, have a Material Adverse Effect;
     
     
     cc. Except as described in the Offering Circular, the Issuers, the
     Company's subsidiaries and the Parent Companies have obtained all consents,
     approvals, orders, certificates, licenses, permits, franchises and other
     authorizations of and from, and have made all declarations and filings
     with, all governmental and regulatory authorities (including, without
     limitation, the FCC), all self-regulatory organizations and all courts and
     other tribunals legally necessary to own, lease, license and use their
     respective properties and assets and to conduct their respective businesses
     in the manner described in the Offering Circular, except to the extent that
     the failure to so obtain or file would not, individually or in the
     aggregate, have a Material Adverse Effect;
     
     
     dd. The Issuers, the Company's subsidiaries and the Parent Companies have
     filed all necessary federal, state and foreign income and franchise tax
     returns required to be filed as of the date hereof, except where the
     failure to so file such returns would not, individually or in the
     aggregate, have a Material Adverse Effect, and have paid all taxes shown as
     due thereon; and there is no tax deficiency that has been asserted against
     the Issuers or any of the Company's subsidiaries (other than those which
     the amount or validity thereof are currently being challenged in good faith
     by appropriate proceedings and with respect to which reserves in conformity
     with GAAP have been provided on the books of the relevant entity) that
     could reasonably be expected to result, individually or in the aggregate,
     in a Material Adverse Effect;
     
     
     ee. The Issuers, the Company's subsidiaries and the Parent Companies
     maintain a system of internal accounting controls sufficient to provide
     reasonable assurances that (i) transactions are executed in accordance with
     management's general or specific authorization; (ii) transactions are
     recorded as necessary to permit preparation of financial statements in
     conformity with generally accepted accounting principles and to maintain
     accountability for assets; (iii) access to assets is permitted only in
     accordance with management's general or specific authorization; and (iv)
     the recorded accountability for assets is compared with the existing assets
     at reasonable intervals and appropriate action is taken with respect to any
     differences;
     
     
     ff. Except as described in the Offering Circular: (i) each of the
     franchises held by, or necessary for any operations of, the Issuers, the
     Company's subsidiaries and the Parent Companies that are material to the
     Issuers and the Company's subsidiaries, taken as a whole, is in full force
     and effect with no material restrictions or qualifications; (ii) to the
     best knowledge of the Issuers, no event has occurred which permits, or with
     notice or lapse of time or both would permit, the revocation or non-renewal
     of any such franchises, assuming the filing of timely renewal applications
     and the timely payment of all applicable filing and regulatory fees to the
     applicable franchising authority, or which would be reasonably likely to
     result, individually or in the aggregate, in any other material impairment
     of the rights of the Issuers, the Company's subsidiaries and the Parent
     Companies in such franchises; and (iii) the Issuers have no reason to
     believe that any franchise that is material to the operation of the
     Issuers, the Company's subsidiaries will not be renewed;
     
     
     gg. Each of the programming agreements entered into by, or necessary for
     any operations of the Issuers, the Company's subsidiaries and the Parent
     Companies that are material to the Issuers and the Company's subsidiaries,
     taken as a whole, is in full force and effect (or in any case where the
     Issuers and the Company's subsidiaries, on the one hand, and any suppliers
     of content, on the other hand, are operating in the absence of an
     agreement, such content providers and the Issuers and the Company's
     subsidiaries provide and receive service in accordance with terms that have
     been agreed to or consistently acknowledged or accepted by both parties,
     including, without limitation, situations in which providers or suppliers
     of content accept regular payment for the provision of such content); and
     to the best knowledge of the Issuers, no event has occurred (or with notice
     of lapse of time or both would occur) which would be reasonably likely to
     result in the early termination or non-renewal of any such programming
     agreements and which would, individually or in the aggregate, result in a
     Material Adverse Effect; no amendments or other changes to such programming
     agreements, other than amendments relating to intra-company transfers,
     extensions of termination dates or pricing adjustments, together with other
     changes that are not in the aggregate material, have been made to the
     copies of the programming agreements provided for the review of the
     Purchasers or their representatives;
     
     
     hh. The Issuers, the Company's subsidiaries and the Parent Companies (i)
     are in compliance with any and all applicable foreign, federal, state and
     local laws and regulations relating to the protection of human health and
     safety, the environment or hazardous or toxic substances or wastes,
     pollutants or contaminants ("
     Environmental Laws
     "), (ii) have received all permits, licenses or other approvals required of
     them under applicable Environmental Laws to conduct their respective
     businesses and (iii) are in compliance with all terms and conditions of any
     such permit, license or approval, except where such noncompliance with
     Environmental Laws, failure to receive required permits, licenses or other
     approvals or failure to
     
     comply with the terms and conditions of such permits, licenses or approvals
     would not, individually or in the aggregate, have a Material Adverse
     Effect;
     
     
     ii. Immediately after the consummation of this offering (including after
     giving effect to the execution, delivery and performance of this Agreement
     and the Indenture and the issuance and sale of the Securities), (i) the
     fair market value of the assets of each of Holdings, CCH I, LLC, CCH II,
     LLC, and the Issuers, each on a consolidated basis with its subsidiaries,
     exceeds and will exceed its liabilities, on a consolidated basis with its
     subsidiaries; (ii) the present fair saleable value of the assets of each of
     Holdings, CCH I, LLC, CCH II, LLC, and the Issuers, each on a consolidated
     basis with its subsidiaries, exceeds and will exceed its liabilities, on a
     consolidated basis with its subsidiaries; (iii) each of Holdings, CCH I,
     LLC, CCH II, LLC, and the Issuers, each on a consolidated basis with its
     subsidiaries, is and will be able to pay its debts, on a consolidated basis
     with its subsidiaries, as such debts respectively mature or otherwise
     become absolute or due; and (iv) each of Holdings, CCH I, LLC, CCH II, LLC,
     and the Issuers, on a consolidated basis with its subsidiaries, does not
     have and will not have unreasonably small capital with which to conduct its
     respective operations;
     
     
     jj. The Issuers and the Parent Companies each maintain a system of
     disclosure controls and procedures sufficient to ensure that material
     information relating to the Issuers and the Parent Companies, including
     their consolidated subsidiaries, is made known to each of them by others
     within those entities, particularly during the periods in which the
     periodic reports are being prepared;
     
     
     kk. There is, and has been, no failure on the part of the Issuers, the
     Company's subsidiaries or the Parent Companies, or any of their directors
     or officers, in their capacities as such, to comply with any provision of
     the Sarbanes Oxley Act of 2002 and the rules and regulations promulgated in
     connection therewith, including, without limitation, Section 402 related to
     loans and Sections 302 and 906 related to certifications;
     
     
     ll. The statistical and market-related data included in the Offering
     Circular are based on or derived from sources that the Issuers believe to
     be reliable and accurate;
     
     
     mm. Except as referenced in the Transaction Documents, there are no
     contracts, agreements or understandings between the Issuers and any person
     granting such person the right to require either of the Issuers to file a
     registration statement under the Act with respect to any securities of the
     Company or to require the Company to include such securities with the
     Securities registered pursuant to any registration statement under the Act;
     
     
     nn. Subsequent to the execution and delivery of this Agreement, no
     "nationally recognized statistical rating organization" as such term is
     used for purposes of Rule 436(g)(2) under the Act (i) has imposed (or has
     informed either of the Issuers that it is considering imposing) any
     condition (financial or otherwise) on either of the Issuers retaining any
     rating assigned to such Issuer or any securities of such Issuer or (ii) has
     indicated to the Company that it is considering (a) the downgrading,
     suspension, or withdrawal of, or any review for a possible change that does
     not indicate the direction of the possible change in, any rating so
     assigned or (b) any change in the outlook for any rating of either Issuer
     or any securities of such Issuer; and
     
     
     oo. Each of the relationships and transactions specified in Item 404 of
     Regulation S-K that would have been required to be described in a Form 10-K
     have been so described in the Offering Circular (exclusive of any amendment
     or supplement thereto).
     
     
 2.  Purchase and Sale. Subject to the terms and conditions herein set forth,
     the Issuers agree to issue and sell to each of the Purchasers, and each of
     the Purchasers agrees, severally and not jointly, to purchase from the
     Issuers the principal amount of Securities set forth opposite the name of
     such Purchaser in Schedule I hereto, at an aggregate purchase price of
     $539,687,500, representing 98.125% of the gross proceeds thereof.
 3.  Representations, Warranties and Covenants of the Purchasers. Upon the
     authorization by you of the release of the Securities, the several
     Purchasers propose to offer the Securities for sale upon the terms and
     conditions set forth in this Agreement and the Offering Circular and each
     Purchaser, severally and not jointly, hereby represents and warrants to,
     and agrees with the Issuers that:
      a. It will offer and sell the Securities only (i) to persons who it
         reasonably believes are "qualified institutional buyers" ("QIBs")
         within the meaning of Rule 144A under the Act in transactions meeting
         the requirements of Rule 144A or (ii) upon the terms and conditions set
         forth in Annex I of this Agreement;
      b. It is an institutional "accredited investor" within the meaning of
         Regulation D under the Act; and
      c. It has not offered and will not offer or sell the Securities by any
         form of general solicitation or general advertising, including, without
         limitation, the methods described in Rule 502(c) under the Act.

 4.  Delivery and Payment.
         Delivery of and payment for the Securities shall be made at 10:00 A.M.,
         New York City time, on December 15, 2004, or at such time on such later
         date not more than three Business Days after the foregoing date as the
         Representatives shall designate, which date and time may be postponed
         by agreement between the Representatives and the Issuers or as provided
         in Section 9 hereof (such date and time of delivery and payment for the
         Securities being herein called the "Time of Delivery"). Delivery of the
         Securities shall be made to the Representatives for the respective
         accounts of the several Purchasers against payment by the several
         Purchasers through the Representatives of the purchase price thereof to
         or upon the order of the Issuers by wire transfer payable in same-day
         funds to the account specified by the Issuers. Delivery of the
         Securities shall be made through the facilities of The Depository Trust
         Company unless the Representatives shall otherwise instruct.
      a. The documents to be delivered at the Time of Delivery by or on behalf
         of the parties hereto pursuant to Section 7 hereof, including, without
         limitation, the cross-receipt for the Securities and any additional
         documents requested by the Purchasers pursuant to Section 7(i) hereof,
         will be delivered at such time and date at the offices of Irell &
         Manella LLP, 1800 Avenue of the Stars, Suite 900, Los Angeles, CA 90067
         or such other location as the parties mutually agree (the "Closing
         Location"), and the Securities will be delivered to the Depository
         Trust Company, unless otherwise instructed by the Representatives, all
         at the Time of Delivery. A meeting will be held at the Closing Location
         at 6 p.m., New York City time, on the New York Business Day next
         preceding the Time of Delivery, at which meeting the final drafts of
         the documents to be delivered pursuant to the preceding sentence will
         be available for review by the parties hereto. For the purposes of this
         Section 4, "New York Business Day" shall mean each Monday, Tuesday,
         Wednesday, Thursday and Friday which is not a day on which banking
         institutions in New York are generally authorized or obligated by law
         or executive order to close.

 5.  Agreements. The Issuers agree with each of the Purchasers:
      a. To prepare the Offering Circular in a form approved by you; to make no
         amendment or any supplement to the Offering Circular which shall not be
         approved by you promptly after reasonable notice thereof; to furnish
         you with copies thereof.
      b. Promptly from time to time to take such action as you may reasonably
         request to qualify the Securities for offering and sale under the
         securities laws of such jurisdictions as you may request and to comply
         with such laws so as to permit the continuance of sales and dealings
         therein in such jurisdictions for as long as may be necessary to
         complete the distribution of the Securities; provided that in
         connection therewith the Issuers shall not be required to qualify as a
         foreign corporation or limited liability company, as the case may be,
         or to file a general consent to service of process in any jurisdiction;
      c. To furnish the Purchasers with copies of the Offering Circular and each
         amendment or supplement thereto signed by an authorized officer of each
         of the Issuers with the independent accountants' reports in the
         Offering Circular, and any amendment or supplement containing
         amendments to the financial statements covered by such reports, signed
         by the accountants, and additional copies thereof in such quantities as
         you may from time to time reasonably request, and if, at any time prior
         to the expiration of nine months after the date of the Offering
         Circular, any event shall have occurred as a result of which the
         Offering Circular as then amended or supplemented would include an
         untrue statement of a material fact or omit to state any material fact
         necessary in order to make the statements therein, in the light of the
         circumstances under which they were made when such Offering Circular is
         delivered, not misleading, or, if for any other reason it shall be
         necessary or desirable during such same period to amend or supplement
         the Offering Circular, to notify you and upon your request to prepare
         and furnish without charge to each Purchaser and to any dealer in
         securities as many copies as you may from time to time reasonably
         request of an amended Offering Circular or a supplement to the Offering
         Circular which will correct such statement or omission or effect such
         compliance. Neither CSFB's consent to, nor the Purchasers' delivery to
         offerees or investors of, any such amendment or supplement shall
         constitute a waiver of any of the conditions set forth in Section 7.
      d. During the period beginning from the date hereof and continuing until
         the date 90 days after the Time of Delivery, not to and not permit any
         of their affiliates or anyone authorized to act on behalf of the
         Issuers or their affiliates to, without the prior written consent of
         CSFB and Citigroup Global Markets Inc. offer, sell, contract to sell or
         otherwise dispose of, except as provided hereunder, any securities of
         either of the Issuers that are substantially similar to the Securities
         other than as provided in the Registration Rights Agreement;
      e. Not to be or become, at any time prior to the expiration of two years
         after the Time of Delivery, an open-end investment company, unit
         investment trust, closed-end investment company or face-amount
         certificate company that is or is required to be registered under
         Section 8 of the Investment Company Act;
      f. At any time when the Issuers are not subject to or in compliance with
         Section 13 or 15(d) of the Exchange Act, for the benefit of holders
         from time to time of Securities, to furnish at the Issuers' expense,
         upon request, to holders of Securities and prospective purchasers of
         such securities information (the "Additional Issuers Information")
         satisfying the requirements of subsection (d)(4)(i) of Rule 144A under
         the Act;
      g. If such documents are not then available on the Commission's EDGAR
         Database, to furnish or make electronically available to the holders of
         the Securities as soon as practicable after the end of each fiscal year
         an annual report (including a balance sheet and statements of income,
         members' or stockholders' equity and cash flows of the Issuers and
         their consolidated subsidiaries certified by independent public
         accountants), and, as soon as practicable after the end of each of the
         first three quarters of each fiscal year (beginning with the fiscal
         quarter ending after the date of the Offering Circular), to make
         electronically available to holders of the Securities consolidated
         summary financial information of the Issuers and the Company's
         subsidiaries for such quarter in reasonable detail;
      h. If such documents are not then available on the Commission's EDGAR
         Database, during a period of three years from the date of the Offering
         Circular, to furnish or make electronically available to you, copies of
         all reports or other communications (financial or other) furnished to
         holders of ownership interests of the Issuers or CCI, and to furnish or
         make electronically available to you, as soon as they are available, of
         any reports and financial statements furnished to or filed with the
         Commission or any securities exchange on which the Securities or any
         class of securities of the Issuers or CCI is listed;
      i. During the period of two years after the Time of Delivery, the Issuers
         will not, and will not permit any of their "affiliates" (as defined in
         Rule 144 under the Act) to, resell any of the Securities, which
         constitute "restricted securities" under Rule 144 that have been
         reacquired by any of them;
      j. To use the net proceeds received from the sale of the Securities
         pursuant to this Agreement in the manner specified in the Offering
         Circular under the caption "Use of Proceeds";
      k. None of the Issuers or any of their affiliates, nor any person
         authorized to act on their behalf (other than the Purchasers, as to
         whom the Issuers take no responsibility) will engage in any directed
         selling efforts with respect to the Notes in contravention of, and each
         of them will comply with, the applicable offering restrictions
         requirement of Regulation S. Terms used in this paragraph have the
         meanings given to them by Regulation S;
      l. None of the Issuers or any of their affiliates, nor any person
         authorized to act on their behalf (other than the Purchasers, as to
         whom the Issuers take no responsibility), will engage in any form of
         general solicitation or general advertising (within the meaning of
         Regulation D) in connection with any offer or sale of the Securities in
         the United States;
      m. None of the Issuers or any of their affiliates, nor any person
         authorized to act on their behalf (other than the Purchasers, as to
         whom the Issuers takes no responsibility) will, directly or indirectly,
         make offers or sales of any security, or solicit offers to buy any
         security, under circumstances that would require the registration of
         the Securities under the Act, except pursuant to the Registration
         Rights Agreement;
      n. Except as otherwise permitted by Regulation M under the Exchange Act,
         none of the Issuers or any of their affiliates will take, directly or
         indirectly, any action designed to or which has constituted or which
         would reasonably be expected to cause or result, under the Exchange Act
         or otherwise, in stabilization or manipulation of the price of any
         security of the Issuers to facilitate the sale or resale of the
         Securities;
      o. The Issuers will use their best efforts prior to the Time of Delivery
         to cause the Securities to be eligible for the PORTAL trading system of
         the NASD.

 6.  Agreement to Pay Certain Fees. The Issuers covenant and agree with the
     several Purchasers that the Issuers will pay or cause to be paid the
     following: (i) the fees, disbursements and expenses of the Issuers' counsel
     and accountants in connection with the issue of the Securities and all
     other expenses in connection with the preparation, printing and filing of
     the Offering Circular and any amendments and supplements thereto and the
     mailing and delivering of copies thereof to the Purchasers and dealers;
     (ii) the cost of printing or producing any Agreement among Purchasers, the
     Transaction Documents, the Securities, the Blue Sky and Legal Investment
     Memoranda, closing documents (including, without limitation, any
     compilations thereof) and any other documents in connection with the
     offering, purchase, sale and delivery of the Securities; (iii) all expenses
     in connection with the qualification of the Securities for offering and
     sale under state securities laws as provided in Section 5(b) hereof,
     including, without limitation, the fees and disbursements of counsel for
     the Purchasers in connection with such qualification and in connection with
     the Blue Sky and Legal Investment surveys; (iv) any fees charged by
     securities rating services for rating the Securities; (v) the cost of
     preparing the Securities; (vi) the fees and expenses of the Trustee and any
     agent of the Trustee and the fees and disbursements of counsel for the
     Trustee in connection with the Indenture and the Securities; (vii) any cost
     incurred in connection with the designation of the Securities for trading
     in PORTAL; and (viii) all other costs and expenses incident to the
     performance of their obligations hereunder which are not otherwise
     specifically provided for in this Section. It is understood, however, that,
     except as provided in this Section 6 and Sections 9 and 12 hereof; the
     Purchasers will pay all their own costs and expenses, including, without
     limitation, the fees of their counsel, transfer taxes on resale of any of
     the Securities by them, and any advertising expenses connected with any
     offers they may make.
 7.  Conditions to the Obligations of the Purchasers. The obligations of the
     Purchasers to purchase the Securities shall be subject, in their
     discretion, to the condition that all representations and warranties and
     other statements of the Issuers herein are, at and as of the date hereof
     and the Time of Delivery, true and correct, the condition that the Issuers
     shall have performed all their obligations hereunder theretofore to be
     performed, and that the following additional conditions shall have been
     satisfied on or prior to the Closing Date:
      a. The Purchasers shall have received from Weil, Gotshal & Manges LLP,
         counsel for the Purchasers, such opinion or opinions, dated the Time of
         Delivery and addressed to the Purchasers, with respect to the issuance
         and sale of the Securities, the Transaction Documents, the Offering
         Circular (as amended or supplemented at the Time of Delivery) and other
         related matters as the Purchasers may reasonably require, and the
         Issuers shall have furnished to such counsel such documents as they
         request for the purpose of enabling them to pass upon such matters.
      b. Irell & Manella LLP, counsel for the Issuers, shall have furnished to
         you their written opinions, dated the Time of Delivery, substantially
         in the form of Annex II.
      c. Cole, Raywid & Braverman, L.L.P., special regulatory counsel to the
         Issuers, shall have furnished to you their written opinion, dated the
         Time of Delivery, in form and substance reasonably satisfactory to you,
         to the effect that:
          i.   The issue and sale of the Securities and the compliance by the
               Issuers with all the provisions of the Securities and the
               Transaction Documents and the consummation of the transactions
               herein and therein contemplated do not and will not contravene
               the Cable Acts or any order, rule or regulation of the FCC to
               which the Issuers or any of their Parent Companies or
               subsidiaries or any of their property is subject; however, to the
               extent that any document purports to grant a security interest in
               licenses issued by the FCC, the FCC has taken the position that
               security interests in FCC licenses are not valid. To the extent
               that any party seeks to exercise control of an FCC license in the
               event of a default or for any other reason, it may be necessary
               to obtain prior FCC consent;
          ii.  To the best of such counsel's knowledge, no consent, approval,
               authorization or order of, or registration, qualification or
               filing with the FCC is required under the Cable Acts or any
               order, rule or regulation of the FCC to which the Issuers or any
               of their Parent Companies or subsidiaries or any of their
               property is subject and the compliance by the Issuers with all
               the provisions of the Securities, the Transaction Documents and
               the consummation of the transactions therein contemplated;
               however, to the extent that any document purports to grant a
               security interest in licenses issued by the FCC, the FCC has
               taken the position that security interests in FCC licenses are
               not valid; to the extent that any party seeks to exercise control
               of an FCC license in the event of a default or for any other
               reason, it may be necessary to obtain prior FCC consent;
          iii. The statements set forth in the Offering Circular under the
               caption "Risk Factors" under the subheading "Risks Relating to
               Regulatory and Legislative Matters," insofar as they constitute
               summaries of laws referred to therein, concerning the Cable Acts
               or the published rules, regulations and policies promulgated by
               the FCC thereunder, fairly summarize the matters described
               therein;
          iv.  To such counsel's knowledge based solely upon its review of
               publicly available records of the FCC and operational information
               provided by the Issuers' and their Parent Companies and
               subsidiaries' management, the Issuers and the Company's
               subsidiaries hold all FCC licenses for cable antenna relay
               services necessary to conduct the business of the Parent
               Companies, the Issuers and the Company's subsidiaries as
               currently conducted, except to the extent the failure to hold
               such FCC licenses would not, individually or in the aggregate, be
               reasonably expected to have a Material Adverse Effect; and
          v.   Except as disclosed in the Offering Circular and except with
               respect to rate regulation matters, and general rulemakings and
               similar matters relating generally to the cable television,
               industry, to such counsel's knowledge, based solely upon its
               review of the publicly available records of the FCC and upon
               inquiry of the Parent Companies', Issuers' and the Company's
               subsidiaries' management, during the time the cable systems of
               the Parent Companies, the Issuers and the Company's subsidiaries
               have been owned by the Parent Companies, the Issuers and the
               Company's subsidiaries (A) there has been no adverse FCC
               judgment, order or decree issued by the FCC relating to the
               ongoing operations of any of the Parent Companies, the Issuers or
               one of the Company's subsidiaries that has had or could
               reasonably be expected to have a Material Adverse Effect; and (B)
               there are no actions, suits, proceedings, inquiries or
               investigations by or before the FCC pending or threatened in
               writing against or specifically affecting the Parent Companies,
               the Issuers or any of the Company's subsidiaries or any cable
               system of the Parent Companies, the Issuers or any of the
               Company's subsidiaries which could, individually or in the
               aggregate, be reasonably expected to result in a Material Adverse
               Effect;
     
      d. Curtis Shaw, Esq., General Counsel of the Company, shall have furnished
         to you his written opinion, dated as of the Time of Delivery, in form
         and substance satisfactory to you, to the effect that:
          i.   Each subsidiary of the Company listed on a schedule attached to
               such counsel's opinion (the "Charter Subsidiaries") has been duly
               incorporated or formed, as the case may be, and is validly
               existing as a corporation, limited liability company or
               partnership, as the case may be, in good standing under the laws
               of its jurisdiction of incorporation or formation; and all the
               issued shares of capital stock, limited liability company
               interests or partnership interests, as the case may be, of each
               Charter Subsidiary are set forth on the books and records of the
               Company and, except for those Charter Subsidiaries that are
               general partners, assuming receipt of requisite consideration
               therefor, are fully paid and nonassessable (in the case of
               corporate entities) and not subject to additional capital
               contributions (in the case of limited liability company entities
               and limited partnerships); and, except as otherwise set forth in
               the Offering Circular, and except for liens not prohibited under
               the credit agreements listed on such schedule, all outstanding
               shares of capital stock of each of the Charter Subsidiaries are
               owned by the Company, either directly or indirectly or through
               wholly-owned subsidiaries free and clear of any perfected
               security interest and, to the knowledge of such counsel, after
               due inquiry, any other security interest, claim, lien or
               encumbrance;
          ii.  Each of the Issuers and the Charter Subsidiaries have been duly
               qualified as a foreign corporation, partnership or limited
               liability company, as the case may be, for the transaction of
               business and is in good standing under the laws of each
               jurisdiction set forth in a schedule to such counsel's opinion;
          iii. To the best of such counsel's knowledge and other than as set
               forth in the Offering Circular, there are no legal or
               governmental proceedings pending to which the Issuers, any of the
               Company's subsidiaries or any of the Parent Companies is party or
               of which any property of the Issuers, any of the Company's
               subsidiaries, or any of the Parent Companies is the subject, of a
               character required to be disclosed in a registration statement on
               Form S-1, which is not disclosed in the Offering Circular, except
               for such proceedings which are not likely to have, individually
               or in the aggregate, a Material Adverse Effect; and, to the best
               of such counsel's knowledge and other than as set forth in the
               Offering Circular, no such proceedings are overtly threatened by
               governmental authorities or by others; and
          iv.  The issue and sale of the Securities and the compliance by the
               Issuers with all the provisions of the Securities and the
               Transaction Documents and the consummation of the transactions
               therein contemplated will not result in a violation of the
               provisions of the certificate of incorporation or by-laws, or
               certificate of formation or limited liability company agreement
               or partnership agreement, as the case may be, of any of the
               Issuers or the Charter Subsidiaries;
     
      e. As of the date of the Offering Circular and also at the Time of
         Delivery, KPMG LLP shall have furnished to you a letter or letters,
         dated the respective dates of delivery thereof, in form and substance
         satisfactory to you;
      f. (i) None of the Issuers, any of the Company's subsidiaries or any of
         the Parent Companies shall have sustained since the date of the latest
         audited financial statements included in the Offering Circular any loss
         or interference with its business from fire, explosion, flood or other
         calamity, whether or not covered by insurance, or from any court or
         governmental action, order or decree, otherwise than as set forth or
         contemplated in the Offering Circular, and (ii) since the respective
         dates as of which information is given in the Offering Circular (for
         clarification purposes, this excludes any amendment or supplement to
         the Offering Circular on or after the date of this Agreement) there
         shall not have been any change in the capital stock, limited liability
         company interests, partnership interests or long-term debt of the
         Issuers or any of the Company's subsidiaries or any change, or any
         development involving a prospective change, in or affecting the general
         affairs, management, financial position, stockholders' or members'
         equity, or results of operations of the Issuers and the Company's
         subsidiaries, otherwise than as set forth or contemplated in the
         Offering Circular, the effect of which, in any such case described in
         clause (i) or (ii), is in the judgment of a majority in interest of the
         Purchasers including CSFB, so material and adverse as to make it
         impracticable or inadvisable to proceed with the offering or the
         delivery of the Securities on the terms and in the manner contemplated
         in this Agreement and in the Offering Circular;
      g. Subsequent to the execution and delivery of this Agreement, (i) no
         downgrading shall have occurred in the rating accorded the Notes or any
         other debt securities or preferred stock issued or guaranteed by the
         Issuers by any "nationally recognized statistical rating organization,"
         as such term is used by the Commission for purposes of Rule 436(g)(2)
         under the Act; and (ii) no such organization shall have publicly
         announced that it has under surveillance or review, or has changed its
         outlook with respect to, its rating of the Notes or of any other debt
         securities or preferred stock issued or guaranteed by the Issuers
         (other than an announcement with positive implications of a possible
         upgrading).
      h. On or after the date hereof there shall not have occurred any of the
         following: (i) a suspension or material limitation in trading in
         securities generally on the New York Stock Exchange or on the Nasdaq
         National Market; (ii) a suspension or material limitation in trading in
         CCI's Class A common stock on the Nasdaq National Market, (iii) a
         general moratorium on commercial banking activities declared by either
         Federal or New York State authorities; or (iv) the outbreak or
         escalation of hostilities or the declaration of a national emergency or
         war or the occurrence of any other calamity or crisis, if the effect of
         any such event specified in this clause (iv) in the judgment of the
         Purchasers makes it impracticable or inadvisable to proceed with the
         offering, sale or the delivery of the Notes on the terms and in the
         manner contemplated in the Offering Circular;
      i. The Securities shall have been designated for trading on PORTAL;
      j. The Issuers shall have furnished or caused to be furnished to you at
         the Time of Delivery certificates of officers of each Issuer
         satisfactory to you as to the accuracy of the representations and
         warranties of the Issuers herein at and as of such Time of Delivery, as
         to the performance by the Issuers of all their obligations hereunder to
         be performed at or prior to such Time of Delivery, as to the matters
         set forth in subsections (f) and (g) of this Section 7 and as to such
         other matters as you may reasonably request;
      k. The Issuers shall have executed each of the Transaction Documents; and
      l. There has been no material and adverse resolution relating to the
         dispute with Paul G. Allen concerning the ownership of an interest in
         CC VIII, LLC, as described in the offering memorandum of Charter
         Communications, Inc. dated November 22, 2004, relating to the 5.875%
         Convertible Senior Notes due 2009, including the SEC Reports (as
         defined therein), incorporated therein.

 8.  Indemnification and Contribution.
      a. The Issuers will indemnify and hold harmless each Purchaser, its
         officers, partners, members, directors and its affiliates and each
         person, if any, who controls such Purchaser within the meaning of
         Section 15 of the Act, against any losses, claims, damages or
         liabilities, joint or several, to which such Purchaser may become
         subject, under the Act or the Exchange Act or otherwise, insofar as
         such losses, claims, damages or liabilities (or actions in respect
         thereof) arise out of or are based upon any untrue statement or alleged
         untrue statement of any material fact contained in the Offering
         Document, or any amendment or supplement thereto, or any related
         preliminary offering circular or Exchange Act Reports or Additional
         Issuers Information, or arise out of or are based upon the omission or
         alleged omission to state therein a material fact necessary in order to
         make the statements therein, in the light of the circumstances under
         which they were made, not misleading, including any losses, claims,
         damages or liabilities arising out of or based upon the Issuers'
         failure to perform its obligations under Sections 5(a) and 5(c) of this
         Agreement, and will reimburse each Purchaser for any legal or other
         expenses reasonably incurred by such Purchaser in connection with
         investigating or defending any such loss, claim, damage, liability or
         action as such expenses are incurred; provided, however, that the
         Issuers will not be liable in any such case to the extent that any such
         loss, claim, damage or liability arises out of or is based upon an
         untrue statement or alleged untrue statement in or omission or alleged
         omission from any of such documents in reliance upon and in conformity
         with written information furnished to the Issuers by any Purchaser
         through CSFB specifically for use therein, it being understood and
         agreed that the only such information consists of the information
         described as such in subsection (b) below.
      b. Each Purchaser will severally and not jointly indemnify and hold
         harmless the Issuers, its directors and officers and each person, if
         any, who controls the Issuers within the meaning of Section 15 of the
         Act, against any losses, claims, damages or liabilities to which the
         Issuers may become subject, under the Act or the Exchange Act or
         otherwise, insofar as such losses, claims, damages or liabilities (or
         actions in respect thereof) arise out of or are based upon any untrue
         statement or alleged untrue statement of any material fact contained in
         the Offering Circular, or any amendment or supplement thereto, or any
         related preliminary offering circular, or arise out of or are based
         upon the omission or the alleged omission to state therein a material
         fact necessary in order to make the statements therein, in the light of
         the circumstances under which they were made, not misleading, in each
         case to the extent, but only to the extent, that such untrue statement
         or alleged untrue statement or omission or alleged omission was made in
         reliance upon and in conformity with written information furnished to
         the Issuers by such Purchaser through CSFB specifically for use
         therein, and will reimburse any legal or other expenses reasonably
         incurred by the Issuers in connection with investigating or defending
         any such loss, claim, damage, liability or action as such expenses are
         incurred, it being understood and agreed that the only such information
         furnished by any Purchaser consists of the following information in the
         Offering Circular furnished on behalf of each Purchaser: (i) the last
         paragraph of the cover page of the Offering Circular relating to the
         delivery of the Securities; and (ii) under the caption "Plan of
         Distribution, the paragraph relating to over-allotment, covering and
         stabilization transactions; provided, however, that the Purchasers
         shall not be liable for any losses, claims, damages or liabilities
         arising out of or based upon the Issuers' failure to perform its
         obligations under Sections 5(a) and 5(c) of this Agreement.
      c. Promptly after receipt by an indemnified party under this Section of
         notice of the commencement of any action, such indemnified party will,
         if a claim in respect thereof is to be made against the indemnifying
         party under subsection (a) or (b) above, notify the indemnifying party
         of the commencement thereof; but the failure to notify the indemnifying
         party shall not relieve it from any liability that it may have under
         subsection (a) or (b) above except to the extent that it has been
         materially prejudiced (through the forfeiture of substantive rights or
         defenses) by such failure; and provided further that the failure to
         notify the indemnifying party shall not relieve it from any liability
         that it may have to an indemnified party otherwise than under
         subsection (a) or (b) above. In case any such action is brought against
         any indemnified party and it notifies the indemnifying party of the
         commencement thereof, the indemnifying party will be entitled to
         participate therein and, to the extent that it may wish, jointly with
         any other indemnifying party similarly notified, to assume the defense
         thereof, with counsel satisfactory to such indemnified party (who shall
         not, except with the consent of the indemnified party, be counsel to
         the indemnifying party), and after notice from the indemnifying party
         to such indemnified party of its election so to assume the defense
         thereof, the indemnifying party will not be liable to such indemnified
         party under this Section for any legal or other expenses subsequently
         incurred by such indemnified party in connection with the defense
         thereof other than reasonable costs of investigation. No indemnifying
         party shall, without the prior written consent of the indemnified
         party, effect any settlement of any pending or threatened action in
         respect of which any indemnified party is or could have been a party
         and indemnity could have been sought hereunder by such indemnified
         party unless such settlement includes (i) an unconditional release of
         such indemnified party from all liability on any claims that are the
         subject matter of such action and (ii) does not include a statement as
         to or an admission of fault, culpability or failure to act by or on
         behalf of any indemnified party.
      d. If the indemnification provided for in this Section is unavailable or
         insufficient to hold harmless an indemnified party under subsection (a)
         or (b) above, then each indemnifying party shall contribute to the
         amount paid or payable by such indemnified party as a result of the
         losses, claims, damages or liabilities referred to in subsection (a) or
         (b) above (i) in such proportion as is appropriate to reflect the
         relative benefits received by the Issuers on the one hand and the
         Purchasers on the other from the offering of the Securities or (ii) if
         the allocation provided by clause (i) above is not permitted by
         applicable law, in such proportion as is appropriate to reflect not
         only the relative benefits referred to in clause (i) above but also the
         relative fault of the Issuers on the one hand and the Purchasers on the
         other in connection with the statements or omissions which resulted in
         such losses, claims, damages or liabilities as well as any other
         relevant equitable considerations. The relative benefits received by
         the Issuers on the one hand and the Purchasers on the other shall be
         deemed to be in the same proportion as the total net proceeds from the
         offering (before deducting expenses) received by the Issuers bear to
         the total discounts and commissions received by the Purchasers from the
         Issuers under this Agreement. The relative fault shall be determined by
         reference to, among other things, whether the untrue or alleged untrue
         statement of a material fact or the omission or alleged omission to
         state a material fact relates to information supplied by the Issuers or
         the Purchaser and the parties' relative intent, knowledge, access to
         information and opportunity to correct or prevent such untrue statement
         or omission. The amount paid by an indemnified party as a result of the
         losses, claims, damages or liabilities referred to in the first
         sentence of this subsection (d) shall be deemed to include any legal or
         other expenses reasonably incurred by such indemnified party in
         connection with investigating or defending any action or claim which is
         the subject of this subsection (d). Notwithstanding the provisions of
         this subsection (d), no Purchaser shall be required to contribute any
         amount in excess of the amount by which the total discounts and
         commissions received by such Purchaser from the Issuers under this
         Agreement exceeds the amount of any damages which such Purchaser has
         otherwise been required to pay by reason of such untrue or alleged
         untrue statement or omission or alleged omission. The Purchasers'
         obligations in this subsection (d) to contribute are several in
         proportion to their respective purchase obligations and not joint.
      e. The obligations of the Issuers under this Section shall be in addition
         to any liability which the Issuers may otherwise have and shall extend,
         upon the same terms and conditions, to each person, if any, who
         controls any Purchaser within the meaning of the Act or the Exchange
         Act; and the obligations of the Purchasers under this Section shall be
         in addition to any liability which the respective Purchasers may
         otherwise have and shall extend, upon the same terms and conditions, to
         each person, if any, who controls the Issuers within the meaning of the
         Act or the Exchange Act.

 9.  Default by a Purchaser.
      a. If any Purchaser shall default in its obligation to purchase the
         Securities which it has agreed to purchase hereunder, you may in your
         discretion arrange for you or another party or other parties to
         purchase such Securities on the terms contained herein. If within
         thirty-six hours after such default by any Purchaser you do not arrange
         for the purchase of such Securities, then the Issuers shall be entitled
         to a further period of thirty-six hours within which to procure another
         party or other parties satisfactory to you to purchase such Securities
         on such terms. In the event that, within the respective prescribed
         periods, you notify the Issuers. that you have so arranged for the
         purchase of such Securities, or the Issuers notify you that they have
         so arranged for the purchase of such Securities, you or the Issuers
         shall have the right to postpone the Time of Delivery for a period of
         not more than seven days, in order to effect whatever changes may
         thereby be made necessary in the Offering Circular, or in any other
         documents or arrangements, and the Issuers agree to prepare promptly
         any amendments to the Offering Circular which in your opinion may
         thereby be made necessary. The term "Purchaser" as used in this
         Agreement shall include any person substituted under this Section with
         like effect as if such person had originally been a party to this
         Agreement with respect to such Securities.
      b. If, after giving effect to any arrangements for the purchase of the
         Securities of a defaulting Purchaser or Purchasers by you and the
         Issuers as provided in subsection (a) above, the aggregate principal
         amount of such Securities which remains unpurchased does not exceed
         one-tenth of the aggregate principal amount of all the Securities, then
         the Issuers shall have the right to require each non-defaulting
         Purchaser to purchase the principal amount of Securities which such
         Purchaser agreed to purchase hereunder and, in addition, to require
         each non-defaulting Purchaser to purchase its pro rata share (based on
         the principal amount of Securities which such Purchaser agreed to
         purchase hereunder) of the Securities of such defaulting Purchaser or
         Purchasers for which such arrangements have not been made; but nothing
         herein shall relieve a defaulting Purchaser from liability for its
         default.
      c. If, after giving effect to any arrangements for the purchase of the
         Securities of a defaulting Purchaser or Purchasers by you and the
         Issuers as provided in subsection (a) above, the aggregate principal
         amount of Securities which remains unpurchased exceeds one-tenth of the
         aggregate principal amount of all the Securities, or if the Issuers
         shall not exercise the right described in subsection (b) above to
         require non-defaulting Purchasers to purchase Securities of a
         defaulting Purchaser or Purchasers, then this Agreement shall thereupon
         terminate, without liability on the part of any non-defaulting
         Purchaser or the Issuers, except for the expenses to be borne by the
         Issuers and the Purchasers as provided in Section 6 hereof and the
         indemnity and contribution agreements in Section 8 hereof; but nothing
         herein shall relieve a defaulting Purchaser from liability for its
         default.

 10. Representations and Indemnities to Survive. The respective indemnities,
     agreements, representations, warranties and other statements of the Issuers
     and the several Purchasers, as set forth in this Agreement or made by or on
     behalf of them, respectively, pursuant to this Agreement, shall remain in
     full force and effect, regardless of any investigation (or any statement as
     to the results thereof) made by or on behalf of any Purchaser or any
     controlling person of any Purchaser, or the Issuers, or any officer or
     director or controlling person of the Issuers, and shall survive delivery
     of and payment for the Securities.
 11. Termination. If this Agreement shall be terminated pursuant to Section 9
     hereof, the Issuers shall not then be under any liability to any Purchaser
     except as provided in Sections 6 and 8 hereof; but, if for any other reason
     other than a termination pursuant to Section 7(h), the Securities are not
     delivered by or on behalf of the Issuers as provided herein, the Issuers
     will reimburse the Purchasers through you for all out-of-pocket expenses
     approved in writing by you, including, fees and disbursements of counsel,
     reasonably incurred by the Purchasers in making preparations for the
     purchase, sale and delivery of the Securities, but the Issuers shall then
     be under no further liability to any Purchaser except as provided in
     Sections 6 and 8 hereof.
 12. Reliance and Notices. In all dealings hereunder, you shall act on behalf of
     each of the Purchasers, and the parties hereto shall be entitled to act and
     rely upon any statement, request, notice or agreement on behalf of any
     Purchaser made or given by you jointly or by CSFB on behalf of you as
     Purchasers.

     All statements, requests, notices and agreements hereunder shall be in
     writing, and if to the Purchasers (or any of them) shall be delivered or
     sent by mail, telex or facsimile transmission to you as Purchasers (or a
     Purchaser) to Credit Suisse First Boston LLC, Eleven Madison Avenue,
     New York, NY 10010-3629, Attention: Transactions Advisory Group, and if to
     the Issuers shall be delivered or sent by mail, telex or facsimile
     transmission to the address of the Issuers set forth in the Offering
     Circular, Attention: Secretary. Any such statements, requests, notices or
     agreements shall take effect upon receipt thereof.

 13. Successors. This Agreement shall be binding upon, and inure solely to the
     benefit of, the Purchasers, the Issuers, and, to the extent provided in
     Sections 9 and 11 hereof, the officers and directors of the Issuers and the
     Purchasers and each person who controls the Issuers or any Purchaser, and
     their respective heirs, executors, administrators, successors and assigns,
     and no other person shall acquire or have any right under or by virtue of
     this Agreement. No purchaser of any of the Securities from any Purchaser
     shall be deemed a successor or assign by reason merely of such purchase.
 14. Timeliness. Time shall be of the essence in this Agreement.
 15. Applicable Law. This Agreement shall be governed by and construed in.
     accordance with the laws of the State of New York.
 16. Counterparts. This Agreement may be executed by any one or more of the
     parties hereto in any number of counterparts, each of which shall be deemed
     to be an original, but all such respective counterparts shall together
     constitute one and the same instrument.



If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Issuers.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Issuers for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

Very truly yours,

CCO HOLDINGS, LLC

By:
Name:
Title:

CCO HOLDINGS CAPITAL CORP.

By:
Name:
Title:

 




--------------------------------------------------------------------------------




Accepted as of the date hereof

CREDIT SUISSE FIRST BOSTON LLC


Acting severally on behalf of themselves and the
several Purchasers named in Schedule I hereto.

By: Credit Suisse First Boston LLC

By:
Name:
Title:







--------------------------------------------------------------------------------




SCHEDULE I

 

Purchasers

Principal Amount of Securities to be Purchased



Credit Suisse First Boston LLC



$192,500,000

Citigroup Global markets Inc.

$192,500,000

Banc of America Securities LLC

$55,000,000

Deutsche Bank Securities Inc.

$55,000,000

J.P. Morgan Securities Inc.

$55,000,000







 




--------------------------------------------------------------------------------




ANNEX I

Selling Restrictions for Offers and
Sales outside the United States

(1)(a) The Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in. accordance with Regulation S under the Act
or pursuant to an exemption from the registration requirements of the Act. Each
Purchaser represents and agrees that, except as otherwise permitted under
Section 3(a)(i) of the Agreement to which this is an annex, it has offered and
sold the Securities, and will offer and sell the Securities, (i) as part of
their distribution at any time; and (ii) otherwise until 40 days after the later
of the commencement of the offering and the Time of Delivery, only in accordance
with Rule 903 of Regulation S under the Act. Accordingly, each Purchaser
represents and agrees that neither it, nor any of its affiliates nor any person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and that it and they have complied and
will comply with the offering restrictions requirement of Regulation S. Each
Purchaser agrees that, at or prior to the confirmation of sale of Securities
(other than a sale of Securities pursuant to Section 3(a)(i) of the Agreement to
which this is an annex), it shall have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Securities from it during the distribution compliance period a confirmation or
notice to substantially the following effect:

"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Act") and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and April 27, 2004, except
in either case in accordance with Regulation S or Rule 144A under the Act. Terms
used above have the meanings given to them by Regulation S."

(b) Each Purchaser also represents and agrees that it has not entered and will
not enter into any contractual arrangement with any distributor with respect to
the distribution of the Securities, except with its affiliates or with the prior
written consent of the Issuers.

(c) Terms used in this section have the meanings given to them by Regulation S.

(2) Each Purchaser represents and agrees that:

(a) It has not offered or sold and prior to the expiry of the period of six
months from the closing of the offering of the Securities, will not offer or
sell any Securities to persons in the United Kingdom, except to persons whose
ordinary activities involve them in acquiring, holding, managing or disposing of
investments (as principal or agent) for the purposes of their businesses or
otherwise in circumstances that have not resulted and will not result in an
offer to the public in the United Kingdom within the meaning of the Public
Offers of Securities Regulations 1995.

(b) It has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 ("FSMA")) received by it in connection with the
issue or sale of any Securities or Exchange Securities in circumstances in which
section 21(1) of the FSMA does not apply to the Issuers.

(c) It has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities or Exchange
Securities in, from or otherwise involving the United Kingdom.

(d) The offer in the Netherlands of the Securities or Exchange Securities is
exclusively limited to persons who trade or invest in securities in the conduct
of a profession or business (which includes banks, stockbrokers, insurance
companies, pension funds, other institutional investors and finance companies
and treasury departments of large enterprises).

(3) Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose. Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with the express written consent of CSFB and then only at such Purchaser's own
risk and expense.